Citation Nr: 1645771	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO. 13-28 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for lumbar degenerative disc disease (DDD), to include as secondary to a service-connected recurrent lumbar strain.

2. Entitlement to a temporary total rating due to convalescence for L5-S1 fusion surgery to repair nonservice-connected lumbar DDD pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2012 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

By way of background, the RO denied entitlement to a temporary total rating in March 2012 and denied entitled to service connection for lumbar DDD in February 2014. The Veteran separately and properly perfected appeals as to both decisions, and the issues have been combined into a single appeal for Board review.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2016. A transcript of the hearing is associated with the electronic claims files.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Lumbar DDD is shown to be causally related to service. 
CONCLUSION OF LAW

Lumbar DDD was incurred during wartime service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). In light of the fully favorable decision as to the issue decided herein, no further discussion of compliance with VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

The medical evidence of record shows that the Veteran has a diagnosis of lumbar DDD, confirmed by an April 2011 MRI. Further, service treatment records reflect that the Veteran reported experiencing back pain in July 1967 and January 1970, following a July 1967 fall in a creek. Thus, the dispositive issue in this case is whether the low back disability is causally related to the in-service complaints of low back pain.

The Veteran has consistently reported that he has experienced waxing and waning low back pain since the July 1967 fall noted in his treatment records, which he is competent to report. Jandreau, 492 F.3d 1372. There is no evidence the statements are not credible, and therefore they are entitled to significant probative weight. Id. 

VA and private treatment records reflect on-going treatment for low back pain. A December 1975 private treatment record noted complaints of back pain following a fall on a set of stairs. A follow up record in January 1976 also noted a fall on a set of stairs, with complaints of low back pain with radiation to the left lower extremity as well as waxing and waning low back pain generally since the Veteran's military service. The physician noted a suspected ruptured lumbar disc, but that x-ray imaging reviewed at the time was within normal limits. 

A March 1976 letter from a private physician noted the Veteran had symptoms suggestive of DDD with sciatica. The accompanying medical records from March 1976 noted evidence of L5 root irritation based on EMG testing. Lumbar DDD was formally diagnosed based on an April 2011 MRI report, and the Veteran underwent a L5-S1 lumbar fusion in September 2011. In a September 2012 private treatment follow-up note, the private physician stated that, after reviewing the Veteran's records, the Veteran likely injured his disc at L5-S1 while in service and that this injury more likely than not accelerated over his lifetime and resulted in the disc degeneration diagnosed in April 2011. 

An October 2012 VA treatment record noted that the Veteran reported a history of low back pain since his injury in-service, and provided a diagnosis of chronic low back pain. Finally, an October 2015 VA treatment record noted that the Veteran reported low back pain since his in-service injury. The record further notes that the Veteran had a positive straight leg raise test in service, implying DDD of the lumbar spine. The physician's impression was noted to be on-going issues with DDD of the lumbar spine, which began in the military and has continued since.

VA has obtained several medical opinions addressing the etiology of the Veteran's lumbar DDD. The first opinion is from February 2012. Following an examination of the Veteran, the physician stated that it was less likely than  not that the lumbar DDD was a progression of the lumbar strain, as there was no treatment following service until 1976 and the Veteran worked physically demanding jobs following service, which more likely caused the lumbar DDD.

In a January 2013 opinion, a VA examiner stated that the DDD was a separate condition from the service-connected lumbar strain. The examiner noted that there was no evidence of disc slip in 1970 or 1976 imaging, and further stated that based on medical literature muscle injuries such as sprains or strains do not result in the development of DDD. In a June 2013 opinion, a VA examiner again stated that the DDD was not related to the lumbar strain as muscle injuries are not life-long conditions and do not result in DDD. The examiner also cited to the apparent resolution of symptoms noted in the in-service and post-service treatment records. Finally, in an October 2015 opinion a VA physician stated that it was less likely than not that the Veteran's lumbar pathology was caused by or related to his complaints of low back pain during service. In support, the examiner noted the 1967 in-service fall but attributed the DDD to the Veteran's 1975 fall on a flight of stairs based on the development of radiating pain from the back.

In support of his claim, the Veteran submitted opinions from his private physician in May 2013 and July 2016. In the May 2013 opinion, the private physician stated that he reviewed the file prior to providing the opinion. The physician first noted several complaints of back injuries or pain during the Veteran's period of service, and that a positive straight leg test was present bilaterally. The physician then stated that the recurrent complaints of back pain in-service indicated that they all related to the original 1967 fall, and were not isolated complaints. The examiner then proceeded to say that it was more likely than not that the Veteran's back injury predated the 1976 injury based on the fact that the Veteran's current symptomatology was consistent with the symptoms reported in service, as well as the Veteran's statements concerning his symptoms prior to 1976.

The same private physician then provided a follow-up opinion in June 2016. The examiner extensively cited to the service treatment records available, including the records of reflecting continued complaints of low back pain in service and the Veteran's positive straight leg test. The examiner noted that these records clearly established an injury in 1966 or 1967 while in the military and that the occasional complaints of back pain throughout service and after service likely stemmed from this single incident. The examiner then further indicated that the current lumbar DDD was likely related to this injury. In support of this opinion, the physician stated that low back injuries often have inciting events many years prior, and that these events then result in a degenerative cascade that ultimately requires surgical intervention. Further, the examiner cited to the Veteran's consistent complaints of waxing and waning low back pain, including prior to the 1976 low back injury, and indicated that the consistent symptomatology indicated that the disability stemmed from the 1967 incident. 

There is no evidence that the VA or private physicians were not competent or credible, and as each opinion was based on a thorough review records and supported by a well-reasoned rationale, the Board finds they are entitled to probative weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Based on the foregoing, the Board finds that the evidence shows that the Veteran's lumbar DDD is causally related to his in-service injury. The Veteran has competently and reliably reported back pain since his 1967 fall in service, which predates the 1976 intercurrent injury cited by the VA examiners in their opinions. Further, while the VA opinions all focused on the normal imagining reports in 1976, the June 2016 private opinion indicated that low back injuries commonly have inciting events that are many years prior, which eventually result in degenerative changes requiring surgery. Thus, based on this opinion, the low back injury incurred in service would not have necessarily immediately resulted in degenerative changes which would have been visible in 1976. Further, both the January 1976 and March 1976 private treatment records reflect that either a herniated disc or lumbar DDD were suspected at the time of treatment based on the Veteran's history and examination of the Veteran at the time, indicating pathology beyond that of a lumbar strain was present. 

As such, in light of the Veteran's consistent and credible reports of back pain since service, coupled with the positive private opinions and the September 2012, October 2012, and October 2015 private and VA treatment records linking the lumbar DDD to service, the Board finds that the evidence of record establishes that the lumbar DDD is causally related to the Veteran's service. As a nexus has been shown, service connection for lumbar DDD is warranted in this case. 38 C.F.R. § 3.303.

The Board is aware that the Veteran is already service connected for a chronic low back strain. Should service connection be effected for the lumbar DDD as a low back disability separate from the chronic low back strain, this grant is subject to the rule against pyramiding. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).


ORDER

Entitlement to service connection for lumbar DDD is granted, subject to the rule against pyramiding.


REMAND

As noted above, the evidence of record establishes that the current lumbar DDD is service connected. As such, the Veteran has established basic eligibility for a temporary total rating for convalescence for his L5-S1 anterior lumbar fusion surgery to correct his lumbar DDD. However, there is no objective evidence of record indicating the length of the Veteran's post-surgery convalescence. Post-operative notes from September 2011 reflect that the Veteran was released from the hospital under his own power and supervision approximately two days after his surgery, with no notations concerning restrictions or convalescence. Subsequent follow-up notations are likewise silent for any notations of convalescing periods.

Entitlement to a temporary total rating for convalescence not only requires that a service-connected disability have necessitated the surgery, but also that the surgery necessitated at least one month of convalescence. 38 C.F.R. § 4.30(a)(1). There is no evidence of record that any of these three conditions were present following the September 2011 surgery. As such, the Board finds it must remand the claim so that appropriate efforts can be made to obtain, to the extent possible, evidence establishing the length of the Veteran's convalescence, if any. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit or authorize for release all private treatment records concerning his claimed period of convalescence following his September 2011 L5-S1 fusion surgery. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given opportunity to provide them.

2. Obtain any further outstanding VA treatment records relevant to the Veteran's claim.

3. Conduct any further development deemed necessary to adjudicate the Veteran's claim of entitlement to a temporary total rating for convalescence for a September 2011 L5-S1 fusion surgery.

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


